Citation Nr: 1409077	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  13-14 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the United States Marine Corps Reserve, from May 1977 to November 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision in which the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), inter alia, denied the appellant's claim for service connection for tinnitus.  

At this juncture, the Board notes that 38 U.S.C. § 101(2) defines the term "veteran" as meaning a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C. § 101(24) defines the term "active military, naval, or air service" as including (A) active duty; (B) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (C) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died - (i) from an injury incurred or aggravated in the line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.

Presently, the claimant is not service connected for any disabilities.  As he only served on ACDUTRA in the United States Marine Corps Reserve from May 1977 to November 1977, he is therefore not a "veteran" within the meaning of the law.  See 38 U.S.C.A. § 101(2), (24) (West 2002).  Until such time that he is awarded service connection for a disability, he will be referred to in this decision as the "claimant" or the "appellant."


FINDINGS OF FACT

1.  The claimant's only creditable military service is his period of ACDUTRA in the United States Marine Corps Reserve from May 1977 to November 1977.

2.  Tinnitus did not have its onset during the claimant's period of ACDUTRA in the United States Marine Corps Reserve.


CONCLUSIONS OF LAW

1.  The claimant is not a veteran within the meaning of the law.  38 U.S.C.A. §§ 101(2), (22)(A), (24) (West 2002).

2.  The claimant's tinnitus was not incurred during ACDUTRA.  38 U.S.C.A. §§ 101(24), 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA).

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim for service connection for tinnitus was filed in September 2010, and a VCAA notice letter addressing this issue, inter alia, was dispatched to the claimant that same month in September 2010, prior to the initial adjudication of this claim in the July 2012 rating decision now on appeal.  The letter addressed the issue on appeal adjudicated herein and satisfied the above-described mandates, as well as the requirements that the claimant be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudication of the claimant 's tinnitus claim, there is no timing of notice defect.  
VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence with regard to the service connection claim adjudicated herein.  In this regard, the claimant's service treatment records from his period of ACDUTRA and all relevant post-ACDUTRA records, dated in 1983 and from 2011 - 2012 from VA and private sources have been obtained and associated with the evidence.  The Board has also reviewed the appellant's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.  The Board is satisfied that all pertinent evidence necessary to adjudicate this claim has been obtained and associated with the claims file, or is otherwise viewable on the VBMS and Virtual VA electronic information databases.  

The claimant has also been provided with a VA medical examination in July 2012 addressing his claim for VA compensation for tinnitus, in which a nexus opinion addressing the likelihood of a relationship between the claimant's military service and his present tinnitus diagnosis was obtained.  The Board has reviewed the examination report and opinion and notes that the claimant's pertinent clinical history was considered by the VA clinician who performed them, and that the examiner provided adequate discussion of his clinical observations and rationales to support the findings and conclusions within the context of the claimant's pertinent clinical history as contained within his claims file.  The Board notes the claimant's contention that the July 2012 examination is flawed because the opining clinician did not adequately address the claimant's basic assertion that his tinnitus had its onset during ACDUTRA as a result of exposure to artillery noise.  However, the Board finds that this alleged deficit does not render the examination report or opinion unusable for VA adjudication purposes because the clinician presented an opinion, supported by a rationale, as to why the claimant's tinnitus would not be secondary to his alleged noise exposure in ACDUTRA.  The Board furthermore finds the claimant's assertions in this regard and his alleged history of tinnitus onset during ACDUTRA to be less than credible, as will be discussed in the decision below.  The July 2012 examination is therefore deemed to be adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the claimant in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required.  The claimant has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

II. Analysis: Entitlement to service connection for tinnitus.

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a).

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In order to establish service connection for a claimed disability the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

As relevant, the medical evidence pertinent to the claimant's period of ACDUTRA in the United States Marine Corps Reserve, from May - November 1977, shows that prior to his entry into ACDUTRA, enlistment examination shows that the claimant denied having hearing loss or any ear trouble in his medical history questionnaire.  Audiological testing revealed normal puretone hearing thresholds, bilaterally, and no notation of treatment for tinnitus or tinnitus symptoms during ACDUTRA.  The claimant's DD-214 reflects that he served as a radio operator during ACDUTRA and was attached to the headquarters and support battalion of his Marine Corps Reserve unit.  

Post-service medical records include a January 1983 Marine Corp Reserve examination report showing that the claimant had normal hearing, bilaterally, albeit with a mild puretone loss at 4000 Hertz in the right ear, indicated by a 30 decibel puretone hearing threshold at this frequency, and no clinical notation or indication of tinnitus.  An accompanying medical history questionnaire, also dated in January 1983, shows that the claimant expressly denied having any prior history of hearing loss or ear trouble of any kind.

The claimant filed his application for VA compensation for tinnitus in September 2010, contending that he was exposed to acoustic trauma from artillery during ACDUTRA and that such exposure caused his tinnitus.    

Private medical reports dated in January 2011 indicate that the appellant was unemployed but had previously worked for a municipal water department.  He was subsequently involved in volunteer work with his church on behalf of a homeless shelter.   

A private medical examination and treatment report dated in March 2011 notes, incidentally, that the claimant complained of recurring popping in his left ear that was attributed to a diagnosis of a Eustachian tube dysfunction.  However, no tinnitus symptoms were reported or otherwise indicated.

The report of a July 2012 VA audiological examination shows a diagnosis of tinnitus manifested by subjective complaints of persistent symptoms perceived bilaterally, which the claimant reported having since ACDUTRA.  With regard to the question as to whether the tinnitus was actually related to ACDUTRA, the examining audiologist reviewed the claimant's medical history as contained in his claims file.  Thereafter, she expressed the following nexus opinion, based on this review:

[The claimant's tinnitus is] less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.

[Although the claimant] reports that the tinnitus began during his military service, there is no evidence of hearing loss during his six months of active duty [for training].  Tinnitus caused by acoustic trauma is usually secondary to hearing loss.  Six years after active duty [for training], [the claimant] only had a mild hearing loss at one frequency.  Therefore, it is the opinion of the examiner that [the claimant's] tinnitus is less likely than not caused by military noise exposure.  

The Board has considered the aforementioned evidence.  Considerable probative weight is accorded to the July 2012 VA audiology expert's opinion as it is predicated on her review of the entire pertinent record, thereby incorporating all prior clinical findings in arriving at her definitive conclusions regarding the etiology of the tinnitus at issue and its relationship to the claimant's ACDUTRA.  The clinical evidence demonstrates that the claimant did not have onset of a hearing loss disability during ACDUTRA.  According to the VA audiologist's opinion, tinnitus caused by acoustic trauma (as claimed by the appellant) is usually secondary to hearing loss.  Given the absence of any notation of tinnitus during this period and the absence of hearing loss during ACDUTRA that would indicate his exposure to acoustic trauma, the clinical evidence demonstrates that the claimant's tinnitus did not have its onset during ACDUTRA.  

Opposing the clinical evidence discussed above are the appellant's assertions that he perceived his subjective symptoms of tinnitus while in ACDUTRA.  The appellant is competent to report his subjectively perceived symptoms.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, to the extent that he reports having experienced tinnitus symptoms during ACDUTRA for purposes of establishing a nexus with service and chronicity through continuity of symptomatology thereafter, the Board finds that the appellant's account is not credible as it is contradicted by the contemporaneous clinical evidence, which shows the absence of any clinical notation of tinnitus in the medical records pertinent to his period of ACDUTRA, and also that he denied having hearing loss or ear problems (which would include his previous period of ACDUTRA) in his Marine Corps Reserve medical history questionnaire dated in January 1983.  The Board further finds that the appellant's assertion that he was exposed to artillery noise during ACDUTRA is not credible when his DD-214 is considered, as this military personnel record indicates that the claimant served as a radio operator in a Marine Corps Reserve headquarters and support unit and thusly not in an artillery unit, or one that would involve training in the use of artillery or otherwise expose the claimant to artillery noise.

Thusly, in view of the foregoing discussion, the Board finds that the weight of the evidence is against the appellant's claim for service connection for tinnitus, as the objective medical evidence far outweighs his assertions regarding the history of this disability.   

Although lay persons such as the appellant are competent to provide opinions on some medical issues, one of the specific questions presented here (i.e., whether or not tinnitus had its onset in ACDUTRA in May - November 1977) falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to present a medical opinion as to whether an internal disease process had its onset in military service).  To the extent that the appellant states on his own authority, based on his own personal knowledge of his individual medical history and condition, that his tinnitus is related to his ACDUTRA service, the Board accords greater probative weight to the opinion presented by the trained audiological specialist that addressed this matter.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); & Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The appellant has not been shown to possess the requisite medical training, expertise, or credentials needed to present a competent opinion as to the medical causation of tinnitus, or whether it was incurred in his ACDUTRA service.  Nothing in the record demonstrates that he received any special training or acquired any clinical expertise in diagnosing and evaluating audiological disorders, given his training in ACDUTRA as a radio operator and his post-ACDUTRA occupational history with a municipal water authority.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).    

In view of the foregoing discussion, the Board must deny the claimant's appeal for service connection for tinnitus, as the preponderance of the evidence is against allowing this claim.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


